Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 STRATEGIC FUNDS, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/08 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Premier New Leaders Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Premier New Leaders Fund September 30, 2008 (Unaudited) Common Stocks98.9% Shares Value ($) Commercial & Professional Services4.5% AmerisourceBergen 89,300 3,362,145 Avnet 335,600 a 8,265,828 Dun & Bradstreet 22,800 2,151,408 Iron Mountain 99,200 a,b 2,421,472 Manpower 175,400 7,570,264 Patterson Cos. 209,600 a,b 6,373,936 Communications2.4% CenturyTel 111,000 4,068,150 Embarq 57,500 2,331,625 NII Holdings 126,700 a,b 4,804,464 Telephone & Data Systems 69,000 2,466,750 Windstream 209,300 2,289,742 Consumer Durables1.2% Goodyear Tire & Rubber 189,300 a 2,898,183 Hasbro 77,300 b 2,683,856 Pulte Homes 89,900 b 1,255,903 Scientific Games, Cl. A 53,700 a,b 1,236,174 Consumer Non-Durables4.7% Avon Products 106,300 4,418,891 Central European Distribution 77,900 a,b 3,537,439 Coca-Cola Enterprises 108,900 1,826,253 Hanesbrands 67,500 a,b 1,468,125 International Flavors & Fragrances 40,700 1,606,022 Jones Apparel Group 255,000 b 4,720,050 McCormick & Co. 35,300 1,357,285 Molson Coors Brewing, Cl. B 41,700 1,949,475 Pepsi Bottling Group 358,900 10,469,113 Consumer Services5.4% Brinker International 183,900 b 3,289,971 CBS, Cl. B 95,400 1,390,932 Central European Media Enterprises, Cl. A 24,300 a,b 1,589,220 Darden Restaurants 142,500 b 4,079,775 DISH Network, Cl. A 44,800 a,b 940,800 Expedia 218,200 a,b 3,297,002 H & R Block 173,100 3,938,025 John Wiley & Sons, Cl. A 29,500 1,193,275 Liberty Media-Entertainment, Ser.A 271,200 a 6,771,864 Meredith 84,400 b 2,366,576 Panera Bread, Cl. A 110,000 a,b 5,599,000 Tim Hortons 47,000 1,392,610 Electronic Technology9.5% DST Systems 52,800 a 2,956,272 Goodrich 135,100 5,620,160 Harris 61,000 2,818,200 Intersil, Cl. A 420,700 6,975,206 Jabil Circuit 207,400 1,978,596 Juniper Networks 279,800 a,b 5,895,386 Lexmark International, Cl. A 43,000 a 1,400,510 Linear Technology 112,900 b 3,461,514 Marvell Technology Group 268,100 a 2,493,330 NCR 255,300 a 5,629,365 Precision Castparts 91,700 7,224,126 Synopsys 177,500 a 3,541,125 Western Digital 192,300 a,b 4,099,836 Xerox 221,000 2,548,130 Xilinx 289,100 6,779,395 Energy Minerals3.7% Arch Coal 39,900 1,312,311 Cimarex Energy 66,600 3,257,406 Encore Acquisition 36,300 a 1,516,614 Massey Energy 86,400 3,081,888 Murphy Oil 20,200 1,295,628 Plains Exploration & Production 29,900 a 1,051,284 Southwestern Energy 220,700 a 6,740,178 W & T Offshore 171,800 b 4,688,422 Walter Industries 36,200 1,717,690 Finance19.7% Ameriprise Financial 144,700 5,527,540 Annaly Capital Management 168,100 2,260,945 Apartment Investment & Management, Cl. A 149,400 b 5,231,988 Assurant 195,900 10,774,500 Axis Capital Holdings 243,900 7,734,069 Brandywine Realty Trust 65,800 1,054,774 Cincinnati Financial 156,100 4,439,484 Comerica 155,400 b 5,095,566 First American 143,100 4,221,450 HCC Insurance Holdings 276,900 b 7,476,300 Hospitality Properties Trust 155,400 b 3,188,808 Host Hotels & Resorts 311,110 b 4,134,652 Hudson City Bancorp 432,100 7,972,245 IntercontinentalExchange 23,500 a 1,895,980 Janus Capital Group 180,900 b 4,392,252 Macerich 22,800 1,451,220 Marshall & Ilsley 241,298 b 4,862,155 Nasdaq OMX Group 296,200 a,b 9,054,834 Northern Trust 139,400 10,064,680 Principal Financial Group 29,700 1,291,653 Progressive 157,100 2,733,540 ProLogis 259,400 10,705,438 Reinsurance Group of America, Cl.
